             Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JILL GREENBERG, JILL GREENBERG
STUDIO, INC., and FEMINIST PIGS LLC,

                        Plaintiffs,                      COMPLAINT
                   v.                                    Case No.

DENTSU MCGARRY BOWEN LLC and THE                         JURY TRIAL REQUESTED
CLOROX COMPANY,

                        Defendants.



        Jill Greenberg, individually, Jill Greenberg Studio, Inc., and Feminist Pigs LLC

(collectively referred to as “Plaintiffs”), by and through their undersigned counsel, for their

complaint (“Complaint”) against defendants Dentsu McGarry Bowen LLC (commonly known as

“McGarryBowen”) and The Clorox Company (collectively referred to as “Defendants”), hereby

allege as follows:

                                      NATURE OF ACTION

        1.       This is an action for injunctive and monetary damages arising from Defendants’

infringement of Plaintiffs’ exclusive rights in the photographic works of art (hereinafter

referenced collectively as “Copyrighted Photographs”), copies of which are attached hereto as

Exhibit A.

        2.       Ms. Greenberg is an internationally renowned photographer and visual artist

engaged in innovative film, fine art work and commercial photography whose works include

Ionographs, End Times series, Glass Ceiling series and iconic portraits of prominent individuals.




                                            1
22719372.v1
             Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 2 of 16




        3.       Ms. Greenberg garnered an international reputation for animal portraits including

New York Times bestselling book “Monkey Portraits, plus a Few Apes”, “Bear Portraits” book,

“Horses” book, and a collection of portraits of Ursine among others.

        4.       Ms. Greenberg’s portraits are instantly recognizable due to signature lighting

setup and post manipulation of foreground lighting contrasting the warmth and emotion of an

animal with a stark backdrop.

        5.       Ms. Greenberg solely owns and operates Jill Greenberg Studio, Inc. and Feminist

Pigs LLC and utilized both companies to conduct and contract commercial photography projects

and Ms. Greenberg, individually, is the copyright owner per written agreement.

        6.       Ms. Greenberg is the author of, and owner of, the registered copyrights of the

Copyrighted Photographs, consisting of novel portraits of cats on glass.

        7.       On or about October 16, 2017, Plaintiffs contracted with Defendant Dentsu

McGarry Bowen LLC on behalf of its client Defendant The Clorox Company to provide original

photographs of cats on glass for limited usage and duration, a copy of which is attached as

Exhibit B. The contract specifically excludes use of any Copyrighted Photographs in any video

format including, but not limited to, online videos, broadcast and/or industrial.

        8.       Plaintiffs did not have an ongoing relationship with Defendants and contracted

for a one-time project of limited usage and duration.

        9.       At all times, Plaintiffs retained ownership of the copyrights in the Copyrighted

Photographs and no assignment or transfer of rights was ever signed or agreed to.

        10.      Plaintiffs devised and designed the eight-foot tall plexiglass platform in which to

shoot the campaign. Prior to the shoot, Defendants requested Plaintiffs photograph the cats using

Plaintiffs’ signature lighting technique, specifically requesting to imitate Plaintiff’s fine art




                                              2
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 3 of 16




animal series. Plaintiffs supplied seven photographs with a signature halo background with radial

glow in the center to Defendants, a list of which is attached hereto as Exhibit C.

        11.    Defendants, upon receipt of the photographs, further demanded during retouching

that Plaintiffs utilize their signature blue background plate, 171101_B_Plates_0032, to mimic

Plaintiffs’ fine art portraits, particularly referencing the “Bear Portraits” book, a copy of this

request is attached hereto as Exhibit D.

        12.    Defendants engaged in, and continue to engage in, direct copyright infringement,

including, but not limited to:

               a.      incorporation, modification and reproduction of Plaintiffs’ Copyrighted
                       Photographs into promotional online videos for which they claim
                       authorship, copies of which are attached hereto as Exhibit E;

               b.      creation of derivative works of Plaintiffs’ Copyright Photographs for other
                       promotional and advertising materials, copies of which are attached hereto
                       as Exhibit F;

               c.      organizing, hosting and live-streaming interactive tours of Cats on Glass
                       Gallery in New York, New York on February 15th – 19th, 2018 and in Los
                       Angeles, California on January 17th – 27th, 2019, on Facebook and other
                       online media showcasing the Copyrighted Photographs as evidenced by
                       the involvement, role and responsibilities of Hannah Shaw, copies of
                       which are attached hereto as Exhibit G;

               d.      organizing, hosting, and operating an Instagram account live-streaming
                       and interactive tour of Cats on Glass Gallery in Los Angeles, California on
                       January 17, 2019, a copy of which is attached hereto as Exhibit H;

               e.      displaying Copyrighted Photographs as exclusive works of art in public art
                       gallery showing in New York where approximately seven thousand people
                       attended this pop up art gallery, a copy of which is attached hereto as
                       Exhibit I;

               f.      displaying Copyrighted Photographs as “exclusive works of art” in pop-up
                       public art gallery showing in Los Angeles, a copy of which is attached
                       hereto as Exhibit J; and

               g.      creating, modifying, reproducing and distributing, and continuing to do so,
                       the Copyrighted Photographs into digital merchandise for sale currently



                                             3
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 4 of 16




                    available for unrestricted public download and usage without permission
                    and outside the scope of the licensing, a copy of which is attached hereto
                    as Exhibit K.

        13.   Defendants, without the permission of the Plaintiffs, cause contributory

infringement and induce the infringement of the Copyrighted Photographs including, but not

limited to:

              a.    materially contributing to infringement by knowingly inviting,
                    encouraging, allowing, and/or coordinating the broadcasting of the
                    Copyrighted Photographs on the Ellen DeGeneres television show for
                    profit, evidenced by the Ellen producer being allowed to be a “cat” inside
                    the glass exhibit at the Cats on Glass Gallery and other promotional games
                    with FreshStep© products as prizes, a copy of which is attached hereto as
                    Exhibit L;

              b.    based on information and belief, contracting with the Ellen DeGeneres
                    television show for paid-for television advertising as evidenced by a
                    Freshstep©           advert           and           gift         card,
                    https://www.youtube.com/watch?v=O4XIpKdpShs;

              c.    materially contributing to infringement by knowingly inviting and
                    allowing the Copyrighted Photographs to be broadcast on television at the
                    Cats on Glass event in New York on ABC Channel 7 news, a copy of
                    which is attached hereto as Exhibit M;

              d.    materially contributing to infringement by knowingly organizing, hosting,
                    broadcasting, posting and/or collaborating multiple online videos of the
                    Cats on Glass Galleries in New York and Los Angeles, using Copyrighted
                    Photographs for purposes outside of the contract and available for
                    unlimited viewing across various media platforms, including Facebook,
                    Instagram, YouTube, FreshStep website, and the Ellen DeGeneres show.
                    Examples include but are not limited to:

                    67, 567 views of Cats on Glass is the Purr-fect Event for Ellen,
                    https://www.youtube.com/watch?v=wDRNjgV5PP4

                    182 views of Cats on Glass Gallery – Catman Adventures,
                    https://www.youtube.com/watch?v=CAZK03Oif3k

                    2,700 views of Fresh Step litter – Cats on Glass Galley: Facebook Live
                    Tour (New York) https://www.facebook.com/freshstep/videos/cats-on-
                    glass-gallery-facebook-live-tour/1679670892076734/




                                         4
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 5 of 16




                       1.2 million views of Fresh Step litter – Cats on Glass Gallery: Live Tour
                       (Los Angeles)
                       https://www.facebook.com/freshstep/videos/cats-on-glass-gallery-la-from-
                       jan-17-27/2347516888593088/

                f.     creating and distributing, or causing to the creation and distribution of,
                       physical and digital copies of the Copyrighted Photographs labeled as
                       “exclusive works of art” merchandise for sale and for unlimited image
                       usage without seeking permission from Plaintiffs, a copy of which is
                       attached hereto as Exhibit K.

        14.     Defendants, without the permission of the Plaintiffs, engaged in, and continue to

engage in, vicarious infringement, including, but not limited to:

                a.     converting Plaintiffs’ Copyrighted Photographs in promotional online
                       videos for which they claim authorship to encourage individuals to join
                       FreshStep© awards program for discounts, points and/or merchandise, a
                       copy of which is attached hereto as Exhibit E;

                b.     knowingly inviting, encouraging, allowing, and/or coordinating the
                       broadcasting of the Copyrighted Photographs on ABC, KTLA, and the
                       Ellen DeGeneres television show for profit, publicity and advertisement, a
                       copy of which is attached hereto as Exhibit L & M;

                c.     based on information and belief, contracting and paid for television
                       advertising of Copyrighted Photographs to be broadcast on the Ellen
                       DeGeneres television show for financial benefit;

                d.     creating and distributing, or caused the creation and distribution of,
                       physical and digital copies of Copyrighted Photographs labeled as
                       “exclusive works of art” for sale without seeking permission from
                       Plaintiffs, a copy of which is attached hereto as Exhibit K.

        15.     Defendants plainly exceeded, and continue to do so, the scope of the license,

without the permission of Plaintiffs, by the intentional display, and specific reference, of the

Copyrighted Photographs as fine works of art in a public art gallery to promote FreshStep©

brand of cat litter.




                                             5
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 6 of 16




        16.   Defendants knowingly and willfully caused the Copyrighted Photographs to be

broadcast on television and on multiple online videos for a profit that were specifically

prohibited by the contract language excluding “OLVs, broadcast, industrial.”

        17.   Plaintiffs could not have anticipated or predicted that the Copyrighted

Photographs, solely intended for limited commercial use, would be displayed as exclusive works

of art in a pop-up public art gallery, one block from the Plaintiffs’ New York City art gallery,

ClampArt, which exhibited eight solo shows of Plaintiffs’ fine art animal portraits fostering

market confusion.

        18.   Plaintiffs certainly could not have fathomed that Defendants would knowingly

convert the Copyrighted Photographs into desktop and mobile wallpaper, label the Copyrighted

Photographs “exclusive works of art from our Cats on Glass Gallery”, and sell the Copyrighted

Photographs as “exclusive works of art” for unlimited usage.

                               JURISDICTION AND VENUE

        19.   This is a civil action seeking injunction and monetary damage relief for violations

of the copyright laws of the United States, 28 U.S.C. §§ 1331 and 1138 including but not limited

to Copyright Act of 1976 §§ 501 through 506, 17 U.S.C. § 101 et seq.

        20.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338.

        21.   Venue is proper in this district pursuant to 28 U.S.C §§ 1391(b), 1391(c), 1391(d)

and 28 U.S.C § 1400(a).

        22.   This Court has personal jurisdiction over each of the Defendants because the

Defendants reside in and/or are doing business in New York and/or have committed acts of

copyright infringement by advertising infringing products within the State of New York.




                                           6
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 7 of 16




                                           PARTIES

        23.    Plaintiff Jill Greenberg is a visual artist engaged in the field of film and

photography. Ms. Greenberg is a domiciliary of the State of New York, County of New York.

        24.    Plaintiff Jill Greenberg Studio Inc. is a domestic business corporation in the State

of New York wholly owned and operated by Jill Greenberg whose principal place of business is

253 West 28th Street, 5th Floor, New York, New York 10001.

        25.    Plaintiff Feminist Pigs LLC was a domestic limited liability company in the State

of New York wholly owned and operated by Jill Greenberg whose principal place of business

was 253 West 28th Street, 5th Floor, New York, New York 10001.

        26.    Defendant Dentsu McGarry Bowen LLC is a domestic limited liability company

in the State of New York whose principal place of business is 601 West 26th Street, Suite 1150,

New York, New York 10001.

        27.    Defendant The Clorox Company is a wholly owned subsidiary of Proctor and

Gamble incorporated in Delaware with its principal place of business at 1221 Broadway,

Oakland, CA 94612.

        28.    Upon information and belief, Defendants have directly and intentionally

undertaken infringing conduct within the Southern District of New York.

                                 FACTUAL BACKGROUND

        29.    Jill Greenberg is an internationally renowned visual artist and photographer

creating iconic works of art. In particular, Ms. Greenberg’s portraitures of animals are instantly

recognizable for her signature use of lighting and digital manipulation. In fact, Ms. Greenberg’s




                                            7
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 8 of 16




signature lighting and retouching technique for this particular stylistic approach is taught in

schools world-wide, illustrative examples are attached hereto as Exhibit N.

        30.    The Copyrighted Photograph (“171101_E_Coco_0678”) was published on

Plaintiffs’ Instagram on March 13, 2018 and registered with the United States Copyright Office

on April 16, 2018 under Registration No. VA 2-098-974 and re-registered with the Copyright

Office on August 3, 2018 under Registration No. VA 2-115-329, copies of which are attached

hereto as Exhibit O.

        31.    The        Copyrighted       Photographs        (“171101_H_RussianBlue_1127”,

“171101_F_Short-hairGinger_0908”, “171101_G_Lisa_1010”, “171101_E_Coco_0635 a/k/a

Multi-cat”, and “171101_B_Plates_0032”) were registered with the United States Copyright

Office on August 3, 2018 under Registration No. VA 2-115-328, a copy of which is attached

hereto as Exhibit P.

        32.    The     Copyrighted   Photographs   (“171101_C_Bennie_0370”,      “Coco”,    and

“171101_D_LongHairGinger_0400”) were registered with the United States Copyright Office on

August 3, 2018 under Registration No. VA 2-115-329, a copy of which is attached hereto as

Exhibit Q.

        33.    The infringement of the Copyrighted Photographs consists of multiple online and

television videos featuring individual Copyrighted Photographs, a compilation of the

Copyrighted Photographs, and reproductions of the Copyrighted Photographs into paid-for

digital merchandise.

        34.    On or about November 26, 2018, Plaintiffs caused a cease and desist letter

(Exhibit R) to be sent to Defendants and their attorney and demanded that the Defendants:




                                            8
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 9 of 16




               a.     cease and desist from continuing to exhibit and/or publish any work

                      containing unauthorized reproductions of Plaintiffs’ artwork;

               b.     remove all unauthorized reproductions of the Copyrighted Photographs;

                      and

               c.     identify all of Defendants’ uses of the Copyrighted Photographs.

        35.    Defendants misrepresented their usage of the Copyrighted Photographs alleging

sole usage of Photographs as “industrial” despite the ubiquitous use of the Copyrighted

Photographs in online videos and films and broadcast. Defendants have widely used the

Copyrighted Photographs by incorporation into multiple online videos, broadcast and paid-for

merchandise, a copy of the correspondence is attached hereto as Exhibit S.

        36.    Willingly and knowingly, the Defendants modified and reproduced for sale the

Copyrighted Photographs into “mobile wallpaper” available for unlimited digital downloads and

unlimited usage while expressly labeling the photographs as “exclusive works of art from [the]

Cats on Glass Gallery that you can download and showcase proudly,” a copy of which is

attached hereto as Exhibit K.

        37.    Defendants specifically sought out and repeatedly demanded Plaintiffs’ signature

blue halo with radial glow in the center background for the Freshstep© media campaign,

specifically requesting the background be provided as a separate layer. Willingly and knowingly,

the Defendants removed the cats from the background and utilized Plaintiff’s signature blue

background in other promotional videos unrelated to the October 31-November 1, 2017 shoot, a

copy of which is attached hereto as Exhibit F.




                                            9
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 10 of 16




        38.     None of the Defendants notified or obtained permission from Plaintiffs to

reproduce, modify, distribute or display the Copyrighted Photographs or prepare a derivative

work therefrom.

                                 FIRST CLAIM FOR RELIEF

              Copyright Infringement Against Defendants Dentus McGarry Bowen LLC
                          and The Clorox Company Jointly and Severally,
               With Respect to the Infringing Artwork (17 U.S.C. §§ 106 and 501-505)


                i.       Copyright Infringement

        39.     Plaintiffs re-allege and incorporate every allegation contained in the preceding

paragraphs 1 through 39 as if fully set forth herein.

        40.     In a claim for copyright infringement, a plaintiff must prove ownership, access to

plaintiff’s work, and that a defendant violated the owner’s exclusive rights under § 106 of the

Copyright Act of 1976 (the “Act”).

        41.     Plaintiffs, as noted above, designed, created and own all copyrights in the

Copyrighted Photographs and did not assign or transfer any copyright ownership in these works

to Defendants or any other third party.

        42.     Defendants clearly had access to the Plaintiffs’ Copyrighted Photographs as

evidenced by the prominent usage and display of the Copyrighted Photographs across various

mediums.

        43.     Defendants infringed Plaintiffs’ copyrights and violated their exclusive rights by

the unauthorized usage of the Copyrighted Photographs in online videos, broadcast, and

merchandising under § 106 of the Copyright Act of 1976, a summary of the infringements is

attached as Exhibit T.




                                             10
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 11 of 16




        44.    The damages caused by the unauthorized use, display, reproductions and/or

derivative works includes actual damages such as licensing fees for each unauthorized usage,

indirect and direct profits of the Defendants including advertising revenue, and statutory

damages.

               ii.     Contributory Infringement

        45.    Plaintiffs re-allege and incorporate every allegation contained in the preceding

paragraphs 1 through 45 as if fully set forth herein.

        46.    In a claim for contributory infringement, a plaintiff must show that alleged

infringer had knowledge of the infringing activity and induced, caused or materially contributed

to the infringing conduct of another.

        47.    Defendants knew of the infringing activity as evidenced by display, usage and

sale of the Copyrighted Photographs. Defendants materially caused and contributed to said

infringement by facilitating, inducing, causing, coordinating and inviting unauthorized copying,

display and/or creation of derivative works by the broadcasting of the Copyrighted Photographs

on television, online videos, and selling of the Copyrighted Photographs as merchandise for

unlimited usage and duration.

        48.    Defendants are sophisticated individuals and/or corporations with extensive

knowledge of copyright law. Defendants knew or should have known that the usage of the

Copyrighted Photographs in question was infringing but continued to do so.

        49.    The damages caused by the unauthorized use, display, reproductions and/or

derivative works includes actual damages such as licensing fees for each unauthorized usage,

indirect and direct profits of the Defendants including advertising revenue, and statutory

damages.




                                             11
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 12 of 16




               iii.    Vicarious Copyright Infringement

        50.    Plaintiffs re-allege and incorporate every allegation contained in the preceding

paragraphs 1 through 50 as if fully set forth herein.

        51.    In a claim for vicarious copyright infringement, a plaintiff must show that

defendant has the right and ability to control the infringer’s conduct and receives a direct

financial benefit from the infringement.

        52.    Defendants had the right and ability to control the infringers’ conduct because

Defendants, based on information and belief, controlled and arranged interviews and content for

the television broadcasts and online videos. Additionally, Defendants created and distributed, or

caused to be created and distributed, physical and digital copies of Copyrighted Photographs

labeled as “exclusive works of art” for sale for unlimited usage.

        53.    Defendants, based on information and belief, received a direct financial benefits

from the Cats on Glass Gallery, publicity advertising and paid for advertising e.g. the Ellen

DeGeneres Show.

        54.    The damages caused by the unauthorized use, display, reproductions and/or

derivative works includes actual damages such as licensing fees for each unauthorized usage,

indirect and direct profits of the Defendants including advertising revenue, and statutory

damages.

               iv.     Inducement Infringement

        55.    Plaintiffs re-allege and incorporate every allegation contained in the preceding

paragraphs 1 through 55 as if fully set forth herein.




                                             12
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 13 of 16




        56.      In a claim for inducement, a plaintiff must demonstrate that a defendant

distributed a device and/or thing with the objective of promoting its use to infringe copyright, as

shown by clear expressions and actions taken to foster infringement. A defendant liable for

inducement is liable for acts of infringement by third parties.

        57.      The devices and/or things Defendants used to encourage third party infringement

of Plaintiffs’ copyrights including, but not limited to, social media pages including Facebook,

Instagram, Youtube and the Freshstep© website.

        58.      The damages caused by the unauthorized use, display, reproductions and/or

derivative works includes actual damages such as licensing fees for each unauthorized usage,

indirect and direct profits of the Defendants including advertising revenue, and statutory

damages.

        59.      Defendants’ direct and contributory, induced and vicarious infringements were,

and continue to be, willful and pervasive with intent to harm Plaintiffs even after Plaintiffs

advised Defendants of the infringement.

        60.      Defendants’ infringements caused, and continue to cause, injury to Plaintiffs to a

degree and extent as yet to be determined.

                                 SECOND CLAIM FOR RELIEF

                          Material Breach of Contract Against Defendants
              Dentus McGarry Bowen LLC and The Clorox Company Jointly and Severally

        61.      Plaintiffs re-allege and incorporate every allegation contained in the preceding

paragraphs 1 through 61 as if fully set forth herein.

        62.      Plaintiffs and Defendants entered into a valid and enforceable contract on or about

October 26, 2017.




                                             13
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 14 of 16




        63.        The contract expressly “[e]xcludes video (including but not limited to OLVs,

broadcast, industrial)”, a copy of which is attached as Exhibit B.

        64.        Defendants breached their obligations to Plaintiffs by committing a material

breach of contract by intentionally allowing, preparing and utilizing Copyrighted Photographs in

various videos across multiple media including, but not limited to, online, social media online

and television. Additionally, the Defendants modified the Copyrighted Photographs into paid-for

merchandise.

        65.        The Defendants’ breach of contract remains inextricably linked to the

infringement of the Copyright Photographs. As such, this Court has jurisdiction over both claims,

as the claims should be heard together.

        66.        Defendants’ breach of contract has caused, and continues to cause, injury to

Plaintiffs to a degree and extent as yet to be determined.

                                       PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs pray that this Court enter judgment in their favor and

against Defendants as follows:

              i.   Find that Defendants directly and contributorily, induced and vicariously

                   infringed Plaintiffs’ exclusive rights in the Copyrighted Photographs;

          ii.      Find that Defendants’ willful and ongoing infringement created, and continues to

                   create, market confusion with Plaintiffs’ brand and de-values Plaintiffs’ fine art

                   work;

         iii.      Grant Plaintiffs permanent injunctive relief enjoining each Defendant from

                   reproducing, modifying, and preparing derivative works from Copyrighted

                   Photographs, distributing the Copyrighted Photographs, creating, distributing or




                                                14
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 15 of 16




               displaying any digital media involving Copyrighted Photographs, displaying

               Copyrighted Photographs in art shows, and direct each Defendant to immediately

               remove all infringing content, including any copies of any of the foregoing

               existing in any form, pursuant to 17 U.S.C. § 502;

         iv.   Grant Plaintiffs

                                  •   Statutory damages,

                                  •   Actual Damages,

                                  •   Licensing fees,

                                  •   Direct and indirect profits, and/or

                                  •   Punitive damages

               arising out of and related to the copyright infringement for Copyrighted

               Photographs including but not limited to willful and unauthorized conversion of

               Copyrighted Photographs into online videos, broadcast, television, and

               merchandising.

          v.   Grant Plaintiffs’ request for normal and customary fees due to the willful,

               ongoing and expansive nature of the infringement which directly led to market

               confusion and a direct negative impact on the Plaintiffs’ primary and secondary

               markets;

         vi.   Grant Plaintiffs relief for normal and customary fees due to Defendants’ willful

               breach of contract regarding non-authorized usage of the Copyrighted

               Photographs and usage of photographs in promotional videos not related to the

               October 31-November 1, 2017 shoot.




                                            15
22719372.v1
          Case 1:19-cv-03374-VSB Document 1 Filed 04/16/19 Page 16 of 16




        vii.    Direct that Defendants reimburse Plaintiffs’ attorney fees and costs in this action

                due to intentional, prolonged and ongoing infringement, pursuant to 17 U.S.C. §

                505;

        viii.   Grant such other and further relief as the Court deems proper and just.

                                 DEMAND FOR JURY TRIAL

        Plaintiffs respectfully demand a trial by jury on all claims.

Dated: April 9, 2019


                                                     GOLDBERG SEGALLA LLP

                                                     /s/Michael A. Siem
                                                     Michael A. Siem
                                                     711 3rd Avenue, Suite 1900
                                                     New York , New York 10017
                                                     Phone: 646.292.8700
                                                     msiem@goldbergsegalla.com

                                                     Debra L. Doby
                                                     Goldberg Segalla LLP
                                                     11 Martine Avenue, Suite 750
                                                     White Plains, NY 10606-1934
                                                     914-798-5421
                                                     ddoby@goldbergsegalla.com

                                                     Attorneys for Plaintiffs
                                                     Jill Greenberg, Jill Greenberg Studios, Inc.
                                                     and Feminist Pigs LLC




                                             16
22719372.v1
